PER CURIAM:
William M. McCarthy, trustee for the estate of Vogel Van & Storage, Inc. (“Vogel Van”), appeals from a judgment of the United States District Court for the Northern District of New York, affirming the bankruptcy court’s conclusion that a payment by Vogel Van to appellees was made in the ordinary course of business for purposes of 11 U.S.C. § 547(c)(2) and was therefore not avoidable as a preferential transfer pursuant to Section 547(b). We affirm for substantially the reasons stated in Judge Scullin’s opinion. In re Vogel Van & Storage, Inc., 210 B.R. 27, 34-37 (N.D.N.Y.1997).
Because we agree with Judge Scullin that Vogel Van’s payment was made in the ordinary course of business, we do not reach appellees’ assertion on cross-appeal that Key Bank, a creditor of Vogel Van, was not entitled under 11 U.S.C. § 547(b) to pursue, on behalf of the bankruptcy estate, the appeal from the bankruptcy court’s judgment.
We therefore affirm.